Citation Nr: 1420835	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-15 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected hypertension. 

2.  Entitlement to a rating in excess of 30 percent for service-connected eczema, to include the issue of an initial rating in excess of 10 percent prior to November 17, 2011. 

3.  Entitlement to an initial rating in excess of 10 percent for service-connected pseudofolliculitis barbae. 

4.  Entitlement to an initial compensable rating for service-connected onychomycosis. 

5.  Entitlement to an initial rating in excess of 10 percent for a service-connected back disability.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1982 to May 2007, including service in Iraq. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) and an October 2012 rating decision by VA's Appeals Management Center (AMC) in Washington, D.C.  

The issues of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension, and entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected disability, have been raised by the Veteran in a November 2012 statement.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

In October 2011, the Board remanded the case for further development.  There has been substantial compliance with the Board's remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Nevertheless, additional development is required before the Veteran's increased rating claim for his back disability can be adjudicated.   

The issue of entitlement to an initial rating in excess of 10 percent for a service-connected back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's hypertension has been manifested by diastolic pressure of 100 and requires continuous medication. 

2.  Prior to November 17, 2011, the Veteran's eczema was manifested by 2 percent of the total body area affected and 5 percent of the exposed areas affected, with no indication of systemic therapy. 

3.  Prior to November 17, 2011, the Veteran's pseudofolliculitis barbae was manifested by 2 percent of the total body area affected and 5 percent of the exposed areas affected, with no indication of systemic therapy.   

4.  Prior to November 17, 2011, the Veteran's onychomycosis was manifested by less than 1 percent of the total body area affected and none of the exposed areas affected, with no indication of systemic therapy.  

5.  Since November 17, 2011, the Veteran's skin disorders, including eczema, pseudofolliculitis barbae, and onychomycosis, in the aggregate have been characterized by greater than 40 percent of the total body area affected. 






CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013). 

2.  Prior to November 17, 2011, the criteria for an initial rating in excess of 10 percent for eczema were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2013). 

3.  Prior to November 17, 2011, the criteria for an initial rating in excess of 10 percent for pseudofolliculitis barbae were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806 (2013).

4.  Prior to November 17, 2011, the criteria for an initial compensable rating for onychomycosis were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7899-7806 (2013).              

5.  Since November 17, 2011, the criteria for an increased rating of 60 percent, but no higher, for the aggregate of the Veteran's skin disorders have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7899-7806, 7813-7806 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a) (2013), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

All issues on appeal arise from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes VA treatment records and VA examination reports.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in April 2007 and November 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings.  As the reports of the VA examinations are based on the Veteran's medical history and described the symptoms in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

General Rating Principles

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14.  

Hypertension

The Veteran disagrees with the initial rating assigned for hypertension.  

Hypertension is evaluated under Diagnostic Code (DC) 7101.  38 C.F.R. § 4.104.  Under Diagnostic Code 7101, a 10 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also assigned when the individual has a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Id.  A 20 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Id.  A 40 percent evaluation is assigned for hypertensive vascular disease with diastolic pressure predominantly 120 or more.  Id.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  Id. 

According to Note (1) of DC 7101, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id.; see also Gill v. Shinseki, 26 Vet. App. 386 (2013) (holding that the definition in Note (1), including the requirement that hypertension be confirmed by readings taken two or more times on at least three different days, pertains to establishing the diagnosis rather than evaluating the severity of hypertension under the rating criteria). 

During the Veteran's April 2007 VA examination, blood pressure readings of 140/88, 128/86, and 116/80 were recorded.  A March 2011 VA treatment note reflected a blood pressure reading of 158/98.  A second blood pressure reading from March 2011was noted to be 150/100.  A reading of 136/88 was noted in July 2011.  A November 2011 VA examination report that addressed hypertension indicated that the Veteran used continuous medication as part of his treatment plan.  The examiner noted prior blood pressure readings reported in VA treatment records, although he did not address the reading of 150/100 from March 2011.  The Veteran asserted that he frequently had visual changes with elevated blood pressure. 

In a November 2012 statement, the Veteran reported continuous use of medication to treat his hypertension, and he asserted that his blood pressure readings would be higher if he were not on medication.       

Although the record for the six-year appellate period contains few blood pressure readings, based upon the available data there is at least one diastolic pressure reading of 100 and another recorded at 98.  Moreover, the United States Court of Appeals for Veterans Claims (Court) has held that the requirement of two or more blood pressure readings taken on three different days does not apply to increased rating claims for hypertension.  Gill.  In addition, according to the VA examination report from November 2011, the Veteran's hypertension required continuous use of medication.  Given that the record reflects diastolic blood pressure readings of 100 and 98, as well as continuous use of medication to manage hypertension, the Board finds that an initial compensable rating is warranted.

Since there is no evidence demonstrating that the Veteran had a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more, the criteria for the next higher (i.e. 20 percent) rating for hypertension are not met, and a rating in excess of 10 percent is therefore not warranted.  





Skin Disorders 

The Veteran disagrees with the initial ratings assigned for eczema, pseudofolliculitis barbae, and onychomycosis.  He also asserts that he is entitled to a rating higher than 30 percent for eczema since November 17, 2011. 

Initially, it should be noted that pseudofolliculitis barbae and onychomycosis are not listed disabilities under the Rating Schedule, 38 C.F.R., Part 4.  In this case, the RO has rated pseudofolliculitis barbae, by analogy, under 38 C.F.R. § 4.118, DC 7813-7806, the code for dermatitis or eczema based upon the percentage of exposed and total body areas affected.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  The RO has rated onychomycosis, by analogy, under 38 C.F.R. § 4.118, DC 7899-7806, the code for dermatitis or eczema based upon the percentage of exposed and total body areas affected.  Id.  The Veteran's eczema is also rated under Diagnostic Code 7806.  For the reasons discussed below, the Board agrees that the Veteran's skin disorders are most appropriately rated under Diagnostic Code 7806.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Diagnostic Code 7806 provides for a 10 percent rating for dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.   The highest rating available under Diagnostic Code 7806, 60 percent, is warranted when there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

In April 2007, the Veteran was afforded a VA examination that addressed each of his skin disorders.  As to eczema, the examiner noted a history of exudation, itching, shedding, and crusting.  The Veteran reported that these symptoms occurred constantly.  The examiner noted that the eczema involved areas that were exposed to the sun, including the head, face, hands, neck, and legs when wearing shorts.  The Veteran reported using only topical medication for his skin condition.  He stated that there were times he could not walk due to the cracks in his feet.  On observation, the examiner noted that the Veteran's eczema condition was located on both legs, both feet, and both elbows, and also noted toenail fungus.  The examiner noted crusting and abnormal texture of more than six square inches.  She found no ulceration, exfoliation, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, or limitation of motion.  She found the Veteran's eczema to affect 5 percent of his exposed area, and 2 percent of his total body area.  She noted that the skin lesions were not associated with a systemic disease and that they did not manifest in connection with a nervous condition.  

The examiner observed the Veteran's pseudofolliculitis barbae to be located at the beard line with hypopigmentation of less than six square inches.  She found no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hyperpigmentation, abnormal texture, or limitation of motion.  She noted that the Veteran's pseudofolliculitis barbae affected 5 percent of his exposed area and 2 percent of his total body area.  The examiner noted that there was a skin condition located on all toenails.  She observed no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture, or limitation of motion.  She noted that skin lesions due to toenail fungus affected none of the exposed area and less than 1 percent of the total body area.  

VA treatment records do not reflect any treatment for skin disorders.  

In November 2011, the Veteran was afforded a second VA skin disorders examination.  The Veteran reported that his eczema condition had flared up since he had returned from Iraq.  He reported that he was prescribed topical medication that had improved but not resolved his problem.  He stated that he had not been evaluated by a dermatologist.  The Veteran reported that he had nail fungus of all toenails.  He stated that he was not taking medication for nail fungus and that he had not been seen by a podiatrist.  He reported discoloration and thickness of the nails.  He also reported that, with scaling of the feet, the skin would crack and bleed.  The Veteran also reported issues with razor bumps.  He stated that he could use a razor but the bumps persisted.  He reported that he used topical medication to help with the razor bumps.  

The examiner determined that there were no benign or malignant skin neoplasms, and no systemic manifestations due to any skin diseases.  The examiner noted that the Veteran was treated with antihistamines for his eczema/ichthyosis.  The examiner also noted constant or near-constant treatment with topical medications.  He determined that the Veteran's eczema affected greater than 40 percent of his total body area and less than 5 percent of his exposed areas.  He also noted that the other skin disorders affected less than 5 percent of the total body area and none of the exposed areas.   The examiner recorded the symptoms of dry, scaling skin along the legs and arms, nail thickness and discoloration, and raised papular lesions along the beard line that were non-depressed and non-adherent.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.   

In a November 2012 statement, the Veteran described the severity of his eczema and onychomycosis.  As to his eczema, he reported that there were certain times of the year when his entire body was affected, and that his skin was horrible without proper treatment.  As to his onychomycosis, he reported that his toe nails were dry and brittle, and sometimes felt as though they would fall off.  He stated that cold weather caused distress to his feet with cracking, and that he found it impossible to walk during the winter months.  He indicated his intention to see a podiatrist.

Given that VA treatment records do not reflect treatment for any of the Veteran's skin disorders, and given that the Veteran has not indicated that he received any private dermatological treatment for his conditions, the Board must rely upon the findings as described in the April 2007 and November 2011 VA skin diseases examinations, as well as on the Veteran's lay statement.

The April 2007 VA examiner found the Veteran's eczema to affect 5 percent of his exposed area and 2 percent of his total body area.  The RO accordingly assigned a 10 percent rating for eczema under DC 7806, since at least 5 percent of the exposed areas were affected.  The examiner found the Veteran's pseudofolliculitis barbae to affect 5 percent of his exposed area and 2 percent of his total body area.  In response, the RO assigned a 10 percent rating for pseudofolliculitis barbae, also under DC 7806, since at least 5 percent of the Veteran's exposed area was affected by this condition.  The examiner noted that there was a skin condition located on all toenails, which was later diagnosed as onychomycosis.  The examiner found that the skin lesions due to toenail fungus affected none of the exposed area and less than 1 percent of the total body area.  Accordingly, the RO assigned a noncompensable rating for onychomycosis, since less than 5 percent of the exposed areas and less than 5 percent of the entire body area was affected, and only topical therapy was shown to be required during the previous 12-month period.

The Board finds the ratings of 10 percent for eczema, 10 percent for pseudofolliculitis barbae, and 0 percent for onychomycosis to be appropriate prior to November 17, 2011 (the date of the VA examination, which, as discussed below, included findings that demonstrated an increase in severity of the conditions).  In order for the Veteran to receive the next higher (i.e. 30 percent) rating for eczema prior to November 17, 2011, there would need to be evidence showing that 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas were affected, or that the Veteran received systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the previous 12-month period.  None of these criteria were met according to the April 2007 VA examination findings.  The Board notes that while there is a notation that the Veteran used an antihistamine to treat his skin disorders as of November 2011, there is no indication of such antihistamine use prior to that time.  For the same reasons, the next higher (i.e. 30 percent) rating for pseudofolliculitis barbae prior to November 17, 2011 is not warranted.  Lastly, in order for the Veteran to receive the next higher (i.e. 10 percent) rating for onychomycosis prior to November 17, 2011, the evidence would need to demonstrate at least 5 percent, but less than 20 percent, of the entire body area or exposed areas affected, or intermittent systemic therapy for less than six weeks during the previous 12-month period.  Given that the April 2007 examiner found none of the Veteran's exposed areas to be affected, and found less than 1 percent of his total body area to be affected by onychomycosis, with no use of systemic medications for this condition, a compensable rating is not warranted prior to November 17, 2011.  

The Board has considered whether any other diagnostic codes would afford the Veteran a higher rating for any of his skin disorders prior to November 17, 2011.  Butts v. Brown, 5 Vet. App. 532 (1993); DCs 7800-7833.  The other diagnostic codes are either inapplicable or would not be advantageous to the Veteran.                 
  
The November 2011 VA examination contains a finding that greater than 40 percent of the Veteran's total body area is affected by eczema.  The Veteran also reported in November 2012 that during certain times of the year, his entire body is affected by eczema.  Based upon this evidence, a 60 percent rating is warranted for the period since November 17, 2011.  The Board notes that 60 percent is the maximum schedular rating available under Diagnostic Code 7806.  To assign separate ratings for the Veteran's other two skin disorders under the percentage of total body area or exposed areas affected per DC 7806 when the maximum rating is already in effect would constitute "pyramiding," which is prohibited under 38 C.F.R. § 4.14.    

The Board has considered whether other diagnostic codes may afford the Veteran a higher rating.  See Butts; DCs 7800-7833.  The only two diagnostic codes pertaining to skin diseases that contain possible ratings in excess of 60 percent are DCs 7800 (scar(s) of the head, face, or neck; or other disfigurement of the head, face, or neck) and 7817 (exfoliative dermatitis).  As the Veteran is not shown to have been diagnosed with exfoliative dermatitis, this diagnostic code is inapplicable.  Under Diagnostic Code 7800, a rating of 80 percent is available where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or with six or more characteristics of disfigurement.  The record does not show the Veteran to possess this extreme level of disfigurement of the head, face, or neck.

Therefore, during the period since November 17, 2011, a rating of 60 percent, but no higher, is warranted for the aggregate of the Veteran's skin disorders under Diagnostic Code 7806.      

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's hypertension is manifested by elevated blood pressure readings and medication use, which are specifically contemplated by the rating criteria.  As to the Veteran's assertion that his elevated blood pressure frequently caused visual changes, even if this symptom were confirmed by a medical professional with appropriate expertise and did not squarely fit within the rating criteria, there is still no evidence of marked interference with employment or frequent periods of hospitalization due to hypertension, and therefore referral for extraschedular consideration is not warranted.  The Veteran's skin disorders are manifested by exudation, itching, shedding, crusting; discoloration and thickness of the toenails; scaling on the feet leading to cracked and bleeding skin and difficulty walking; razor bumps; and, use of topical medication and antihistamines.  All three skin disorders are most appropriately and advantageously evaluated under Diagnostic Code 7806, which sets out varying levels of severity based upon the percentages of exposed areas and total body area affected.  These broad rating criteria encompass the Veteran's symptoms and recognize their severity based upon the amount of total and exposed body areas that they affect.  As a result, referral for consideration of extraschedular rating for the Veteran's skin disorders is not warranted.

TDIU

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The record does not suggest, nor does the Veteran contend, that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  Therefore, a claim for TDIU has not been raised.

 
ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 10 percent rating for hypertension is granted. 

An initial rating in excess of 10 percent for eczema prior to November 17, 2011 is denied. 

An initial rating in excess of 10 percent for pseudofolliculitis barbae prior to November 17, 2011 is denied. 

An initial compensable rating for onychomycosis prior to November 17, 2011 is denied. 

Subject to the law and regulations governing payment of monetary benefits, a rating of 60 percent, but no higher, for the aggregate of the Veteran's skin disorders, including eczema, pseudofolliculitis barbae, and onychomycosis, since November 17, 2011, is granted. 


REMAND

In October 2011, the Board remanded the issue of entitlement to an initial rating in excess of 10 percent for a back disability.  The Board directed the RO to associate any outstanding VA treatment records with the Veteran's claims file and schedule the Veteran for a VA spine examination and conduct all appropriate testing, including range-of-motion testing, consideration of DeLuca factors, and testing for any associated neurological manifestations.

The Board finds that the RO substantially complied with the Board's October 2011 remand pursuant to Stegall.  See Dyment.  The RO updated the Veteran's file with outstanding VA treatment records and arranged for the Veteran to undergo a VA spine examination in December 2011.  The December 2011 VA examination addressed all testing as directed by the Board.  

However, in November 2012, the Veteran asserted that his back disability had worsened since his last VA examination.  Since the Veteran's most recent VA spine examination was conducted more than two years ago and the Veteran has reported a worsening of symptoms since then, the Board must again remand this issue in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his back disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).   

On remand, the RO should again update the Veteran's claims file with any outstanding VA treatment records.  The most recent VA treatment note of record is dated September 7, 2011.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.  The most recent VA treatment note of record is dated September 7, 2011.

2.  Then, schedule the Veteran for a VA spine examination with an appropriate medical professional to determine the current nature and severity of his back disability.  

Following review of the claims file, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner must also provide detailed findings regarding any neurological impairment associated with the Veteran's back disability.  

All findings should be set forth in a legible report.  

3.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


